 
EXHIBIT 10.2



 
EXECUTION COPY
 
 
INMET MINING CORPORATION
 
- AND -
 
 
LEUCADIA NATIONAL CORPORATION
 
- AND -
 
 
INMET FINANCE COMPANY SARL
 


 

--------------------------------------------------------------------------------



 


NOTE PURCHASE AGREEMENT
 


 

--------------------------------------------------------------------------------





 


 
November 29, 2010
 


 

 
 

--------------------------------------------------------------------------------

 
 
 
TABLE OF CONTENTS

Article 1 - INTERPRETATION
1
1.1
Definitions
1
1.2
Headings
7
1.3
Extended Meanings
7
1.4
Currency
7
   
Article 2 - PURCHASE AND SALE
8
2.1
Purchase and Sale
8
2.2
Closing
9
   
Article 3 - REPRESENTATIONS AND WARRANTIES
9
3.1
Representations and Warranties of Leucadia.
9
3.2
Representations and Warranties of the Purchaser Parties
12
3.3
Survival of the Representations, Warranties and Covenants
15
   
Article 4 - CONDITIONS
15
4.1
Conditions for the Benefit of the Purchaser Parties
15
4.2
Conditions for the Benefit of Leucadia
17
4.3
Procedure for Satisfaction of the Conditions
19
4.4
Termination; Effect of Termination
19
4.5
Specific Performance
19
   
Article 5 - COVENANTS
20
5.1
Continued Securities Compliance
20
5.2
Tax Status
20
   
Article 6 - INDEMNIFICATION
20
6.1
Indemnity of Leucadia
20
6.2
Purchaser Parties’ Indemnities
20
6.3
Commissions
21
6.4
Exclusive Remedies
21
6.5
Limitation of Liability of Leucadia
21
6.6
Limitation of Liability of the Purchaser Parties
21
6.7
Notice of and Defence of Third Party Claims
22
6.8
Calculation of Damages
24
6.9
Mitigation
24
6.10
No Duplication
24
6.11
Tax Treatment of Indemnity Payments
24
   
Article 7 - GENERAL
24
7.1
Public Announcements and Confidential Information
24
7.2
Information for Reporting Requirements
25



 

 
 

--------------------------------------------------------------------------------

 
- ii -
 



 
7.3
Further Assurances
25
7.4
Time of the Essence
26
7.5
Dispute Resolution
26
7.6
Fees and Expenses
26
7.7
Benefit of the Agreement
26
7.8
Invalidity of Provisions
26
7.9
Entire Agreement
26
7.10
Amendments and Waiver
27
7.11
Assignment
27
7.12
Notices
27
7.13
Guarantee by Inmet
28
7.14
Governing Law
28
7.15
Attornment
28
7.16
Counterparts and Faxed Signatures
29



 


 

 
 

--------------------------------------------------------------------------------

 

THIS AGREEMENT made the 29th day of November, 2010;
 
B E T W E E N:
 
INMET MINING CORPORATION, a corporation incorporated under the laws of Canada
(“Inmet”),
 
- and -
 
LEUCADIA NATIONAL CORPORATION, a corporation incorporated under the laws of the
State of New York, United States of America (“Leucadia”),
 
- and -
 
INMET FINANCE COMPANY SARL (formerly IMUS LLC), a limited liability company
existing under the laws of the Luxembourg
 
(“IFC”),
 
WHEREAS Leucadia is the holder of the Leucadia Note (as defined below);
 
AND WHEREAS IFC is a wholly-owned subsidiary of Inmet;
 
AND WHEREAS Leucadia desires to sell and IFC desires to purchase the Leucadia
Note, upon and subject to the terms and conditions hereinafter set forth;
 
NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
the covenants and agreements herein contained the Parties agree as follows:
 
ARTICLE 1 - INTERPRETATION
 
1.1                      Definitions
 
In this Agreement, unless something in the subject matter or context is
inconsistent therewith:
 
“Affiliate” means as to any Person, any other Person which, directly or
indirectly, Controls, is Controlled by, or is under common Control with, such
Person;
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
“Agreement” means this agreement and all schedules attached to this agreement
and all amendments, restatements or replacements made hereto by written
agreement between the Parties;
 
“Applicable Law” in respect of any Person, property, transaction or event, means
all laws, statutes, regulations, common law, judgments, notices, approvals,
orders and decrees applicable to that Person, property, transaction or event
and, whether or not having the force of law, all applicable official directives,
rules, consents, approvals, authorizations, guidelines, orders and policies of
any Governmental Body having or purporting to have authority over that Person,
property, transaction or event (and (i) where used in respect of a
representation or warranty, as in effect as of the date of the representation or
warranty and (ii) where used in respect of a covenant, as in effect from time to
time, in each case unless otherwise noted);
 
“Assets” means all assets (including Confidential Information), property
interests, or rights of, held by or owned by any of the Las Cruces Companies
(including all personal property, whether tangible or intangible, and real
property, including chattels and fixtures);
 
“Books and Records” means all technical, financial, business, tax and employee
books, records, files, papers, regulatory filings and returns and other books,
records, files, papers and regulatory filings of the Las Cruces Companies in any
form whatsoever (including written, printed, electronic or computer printout
form), including lists of present customers, suppliers, consultants and
employees, financial books and records of account, actuarial, tax and accounting
information, recordings of geological and metallurgical data, reports, files,
lists, drawings, plans, logs, briefs, customer and agency records, computer
program documentation, medical records, data bases, employee data and records,
deeds, certificates, contracts, surveys, title and legal opinions, records of
payment, loan histories, investment asset documentation, evidences of mortgage
insurance, written employment manuals and employment policies;
 
“Business Day” means a day other than a Saturday, Sunday or statutory holiday in
Toronto, Canada; New York, New York; Amsterdam, the Netherlands, or Salt Lake
City, Utah;
 
“BV I” means CLC Copper I B.V., a besloten vennootschap met beperkte
aansprakelijkheid under the laws of the Netherlands;
 
“BV I Share Purchase Agreement” means the agreement to be entered into on the
date hereof between Inmet, Leucadia and MK Resources providing for the purchase
by Inmet of 16,349,535 shares in the capital of BV I;
 
“Canadian GAAP” means the accounting principles generally accepted in Canada,
including, for all principles stated in the Handbook of the Canadian Institute
of Chartered Accountants, such principles so stated;
 
“Canadian Securities Laws” means the applicable securities laws of each of the
provinces and territories of Canada, the respective regulations and rules made
under those
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
securities laws and the published policy statements of the Canadian securities
regulatory authorities;
 
“CFC” means a controlled foreign corporation within the meaning of Section 957
of the Code;
 
“Claim” means any claim for money damages or equitable relief arising out of a
legal proceeding, and includes any cause of action, suit, proceeding, judgment,
award, assessment, reassessment or notice of determination of loss;
 
“CLC” means Cobre Las Cruces, S.A., a company incorporated under the laws of
Spain;
 
“Closing” means the completion of the Transaction in accordance with this
Agreement at the Time of Closing;
 
“Closing Date” means the fifth Business Day immediately following the date on
which a Condition Satisfaction Period commences, provided that if that Condition
Satisfaction Period terminates prior to such fifth Business Day, then the
Closing Date shall be determined with reference to the Condition Satisfaction
Period next occurring, or such earlier or later date as may be agreed upon in
writing by the Parties;
 
“Code” means the Internal Revenue Code of 1986;
 
“Condition Satisfaction Period” means any period of time commencing on the date
on which each of the conditions set out in Sections 4.1 or 4.2 of this Agreement
has been and continues to remain satisfied or, if not satisfied, has been waived
by the Party or Parties for whose benefit such unsatisfied condition exists, and
terminating on the date on which any of such conditions not so waived ceases to
be satisfied (unless prior to the time such condition ceases to be satisfied, it
has been waived by the Party benefiting therefrom);
 
“Confidential Information” means all information, regardless of its form,
relating to the Project, the Las Cruces Companies or the Assets, including
reports, results, maps, charts, strategic plans and other data, whether in oral,
written or electronic form and whether or not stated or noted to be
confidential, other than information which is or becomes available to the public
without breach of the provisions of this Agreement;
 
“Contract” means any written or oral contract, agreement, lease, arrangement or
commitment, including any benefit plan, to which any of the Las Cruces Companies
is a party or by which any of them is or their respective assets are bound;
 
“Control” means:
 
 
(a)
when applied to the relationship between a Person and a Corporation, the
beneficial ownership by such Person at the relevant time of shares of such
Corporation carrying either at least 50% of the voting rights ordinarily
exercisable at meetings of shareholders of such Corporation or the percentage of
voting rights ordinarily exercisable at meetings of

 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
 
 
shareholders of such Corporation that are sufficient to elect a majority of the
directors of such Corporation; and

 
 
(b)
when applied to the relationship between a Person and a partnership or joint
venture, the beneficial ownership by such Person at the relevant time of more
than 50% of the ownership interests of the partnership or joint venture in
circumstances where it can reasonably be expected that such Person directs the
affairs of the partnership or joint venture;

 
and the words “Controlled by”, “Controlling” and similar words have
corresponding meanings; provided that a Person (the “first-mentioned Person”)
who Controls a Corporation, partnership or joint venture (the “second-mentioned
Person”) shall be deemed to Control:  (i) a Corporation, partnership or a joint
venture (the “third-mentioned Person”) which is Controlled by the
second-mentioned Person, (ii) a Corporation, partnership or joint venture which
is controlled by the third-mentioned Person and (iii) so on;
 
“Corporation” means a corporation, an incorporated company, a limited liability
company, a besloten vennootschap met beperkte aansprakelijkheid or naamloze
vennootschap under Dutch law, or a Sociedad Anónima,  Sociedad Limitada or
asociación under Spanish law;
 
“Governmental Body” means the European Union or any agency thereof, or any
national, state, regional, municipal or local governmental department,
commission, board, bureau, agency, authority or instrumentality of Spain, the
Netherlands, Canada, the United States or any political subdivision thereof, and
any Person exercising or purporting to exercise executive, legislative,
judicial, regulatory or administrative functions of or pertaining to any of the
foregoing entities, including all tribunals, commissions, boards, bureaus,
arbitrators and arbitration panels, and any authority or other Person controlled
by any of the foregoing;
 
“IFC Cash Consideration” means $150,000,000 to be paid to Leucadia as partial
consideration for the Leucadia Note;
 
“Inmet Common Share Reorganization” has the meaning attributed to such term in
Section 2.1(3);
 
“IFC Consideration” means the Inmet Consideration Shares and the IFC Cash
Consideration;
 
“Inmet Consideration Shares” has the meaning attributed to such term in Section
2.1(2);
 
“Inmet Public Record” on any date, means all documents filed by Inmet with the
Ontario Securities Commission or any other Canadian securities regulatory
authorities which would be required to be incorporated by reference in a
short-form prospectus of Inmet filed on that date pursuant to National
Instrument 44-101 of the Canadian securities regulatory authorities;
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
 
“Knowledge of Leucadia” means the knowledge, after due inquiry, of Thomas E.
Mara;
 
“Knowledge of the Purchaser Parties” means the knowledge, after due inquiry, of
the officers and senior management of Inmet and IFC;
 
“Las Cruces Companies” means BV I, CLC Copper II B.V. and CLC;
 
“Leucadia Guarantee” means the guarantee dated as of July 30, 2009 by Leucadia
as guarantor in favour of IFC as lender;
 
“Leucadia Note” means the CLC Copper I B.V. Second Amended and Restated
Promissory Note dated June 1, 2010 in favour of Leucadia in an outstanding
principal amount of €130,790,718.18 (US$172,970,724.79) as at the date hereof;
 
“Lien” means (i) any security interest, mortgage, pledge, prohibition,
injunction, lien, charge or other encumbrance of any kind, or any prior
assignment, option, claim, promise to contract, or interest of any kind, upon
any property or assets, or upon the income or profits therefrom; (ii) any
acquisition of or option to acquire any property or assets upon conditional sale
or other title retention agreement, device or arrangement (including any capital
lease); or (iii) any sale, assignment, pledge or other transfer for security of
any accounts, general intangibles or chattel paper, with or without recourse;
 
“Loss” means any loss, liability, damage, cost or expense suffered or incurred,
including the costs and expenses of any assessment, judgment, settlement or
compromise relating thereto and, fees and expenses of lawyers and other
professionals acting on behalf of the Party recovering its Loss, net of
recoveries and associated tax benefits, and excluding any incidental, indirect,
special or punitive damages;
 
“Loss Payment” means the amount of any Loss required to be paid by an
Indemnifying Party under this Agreement;
 
“Material Adverse Change” means a material adverse change in, or a material
adverse effect upon, the business, operations, prospects, assets, liabilities or
financial condition of Inmet on a consolidated basis, as the case may be,
excluding any change or effect caused by or resulting from or attributable to
(i) conditions in the global economy or securities markets in general;
(ii) developments affecting the worldwide base metal mining industry in general
which do not have a materially disproportionate effect on Inmet on a
consolidated basis, as the case may be; (iii) changes in the price of copper; or
(iv) changes in currency exchange rates;
 
“Members of the Inmet Group” means Inmet and its Affiliates from time to time;
 
“Members of the Leucadia Group” means Leucadia and its Affiliates from time to
time;
 
“Parties” means the parties to this Agreement and “Party” means any one of them;
 
“Party Group” means, respectively, Leucadia and the Purchaser Parties;
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
 
“Person” means an individual, a partnership, a limited partnership, a joint
venture, a syndicate, a Corporation, a Governmental Body, a trustee, any
unincorporated organization and the heirs, executors, administrators or other
legal representatives of an individual and words importing “Person” have similar
meaning;
 
“PFIC” means a passive foreign investment company within the meaning of Section
1297 of the Code;
 
“Project” means the Las Cruces high-grade copper deposit identified by “Las
Cruces” mining concession No. 7532-A and located in the autonomous region of
Andalusia, Spain;
 
“Purchaser Parties” means Inmet and IFC;
 
“Registration Rights Agreement” means the registration rights agreement dated
August 22, 2005 by and among Inmet, Leucadia and MK Resources;
 
“SEC” means the U.S. Securities and Exchange Commission;
 
“Shareholders Agreement” means the third amended and restated Las Cruces Project
Shareholders Agreement dated July 22, 2009 between Inmet, Inmet Finland OY,
Inmet Cobre España, S.A., IFC, Leucadia, MK Resources, BV I and CLC Copper II
B.V.;
 
“Subscription Agreement” means the subscription agreement dated March 31, 2010
providing for the subscription for and issue of subscription receipts between
Inmet, Ellington Investments Pte Ltd. as subscriber and CIBC Mellon Trust
Company as subscription receipt agent;
 
“Taxes” means (i) all taxes, levies, duties, imposts, mining licenses, fees,
deductions, charges or withholdings of any kind whatsoever including national
and municipal patents, sales, gross or net income, receipts, value added, use,
ad valorem, transfer, franchise, payroll, capital, excise, goods and services,
property or windfall profit taxes, stamp or similar documentary charges, customs
duties, health and social security contributions, employment insurance premiums
and any other withholdings or deductions relating to employees and all
liabilities with respect thereto, including any interest, fines, penalties,
surtaxes, charges, additions to tax or additional amounts and loss of relief in
respect of any of the foregoing, imposed by any taxing or social security
authority, body or instrumentality (whether Spanish, Dutch or foreign) upon the
Las Cruces Companies or Inmet, as the case may be, and/or (ii) any liability of
the Las Cruces Companies or Inmet, as the case may be, for the payment of any
amounts of the type described in the immediately preceding clause (i) as a
result of being a member of an affiliated or combined tax group;
 
“Termination Date” means January 31, 2011, subject to the right of either Party
to postpone the Termination Date on no more than two occasions by a period of 30
days if (A) the Toronto Stock Exchange has not approved the listing of the Inmet
Consideration Shares or (B) the transfer of the Purchased Shares is delayed,
provided that the Party seeking to postpone the Termination Date is not the
cause of such delay;
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
 
“Third Party” means any Person other than a Party and its Affiliates;
 
“Third Party Claim” means any Claim asserted by a Third Party against the
Purchaser Parties or Leucadia, as the case may be;
 
“Time of Closing” means 10:00 a.m. (Eastern Standard Time) on the Closing Date
or such other time as shall be mutually agreed to among the Parties;
 
“Transaction” means the sale of the Leucadia Note by Leucadia to IFC in exchange
for the IFC Consideration pursuant to the terms of this Agreement;
 
“Transaction Documents” means: (i) this Agreement, (ii) the BV I Share Purchase
Agreement, (iii) all agreements and instruments entered into or to be entered
into pursuant to this Agreement and the BV I Share Purchase Agreement, and
(iv) all agreements and instruments entered into or to be entered into by one or
more of the Parties with any Member of the Inmet Group or any Member of the
Leucadia Group relating to the transactions contemplated by this Agreement;
 
“U.S. Dollars” and the symbol “$” means lawful money of the United States of
America;
 
“U.S. Securities Act” means the United States Securities Act of 1933, as
amended;
 
“U.S. Securities Laws” means United States federal securities laws;
 
1.2                   Headings
 
The division of this Agreement into Articles and Sections and the insertion of
headings are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement.  The terms “this Agreement”,
“hereof”, “hereunder” and similar expressions refer to this Agreement and not to
any particular Article, Section or other portion hereof and include any
agreement supplemental hereto.  Unless something in the subject matter or
context is inconsistent therewith, references herein to Articles and Sections
are to Articles and Sections of this Agreement.
 
1.3                   Extended Meanings
 
In this Agreement words importing the singular number only shall include the
plural and vice versa, words importing the masculine gender shall include the
feminine and neuter genders and vice versa.  The term “including” as used herein
means “including without limiting the generality of the foregoing”.
 
1.4                   Currency
 
Unless otherwise indicated, all references to currency herein are to U.S.
Dollars.
 

 
7

--------------------------------------------------------------------------------

 

ARTICLE 2 - PURCHASE AND SALE
 
2.1                  Purchase and Sale
 
(1)      Leucadia agrees to sell and IFC agrees to purchase the Leucadia Note at
the Time of Closing, free and clear of all Liens.
 
(2)      In consideration for the Leucadia Note, Inmet shall issue from treasury
to Leucadia 378,837 previously unissued Inmet common shares (as such amount may
be adjusted pursuant to Section 2.1(4)), the “Inmet Consideration Shares”) and
IFC shall pay to Leucadia the IFC Cash Consideration.
 
(3)      If at any time prior to the Time of Closing, Inmet shall:
 
 
 
(a)
subdivide the Inmet common shares into a greater number of shares;

 
 
(b)
consolidate the Inmet common shares into a lesser number of shares;

 
 
(c)
make a distribution to the holders of all or substantially all of the Inmet
common shares of additional Inmet common shares or securities exchangeable for
or convertible into Inmet common shares (excluding shares issued in the ordinary
course pursuant to employment compensation plans);

 
 
(d)
otherwise change the number of Inmet common shares outstanding by reason of a
reclassification, recapitalization, exchange of shares or similar event;

 
(any such event being herein called an “Inmet Common Share Reorganization”), the
number of Inmet Consideration Shares shall be adjusted in accordance with
Section 2.1(4).
 
(4)      If an Inmet Common Share Reorganization occurs, and each time an Inmet
Common Share Reorganization occurs, the number of Inmet Consideration Shares
provided for by this Agreement immediately prior to giving effect to the Inmet
Common Share Reorganization shall be multiplied by a fraction of which:
 
 
(a)
the numerator shall be the number of Inmet common shares that are (or will be)
outstanding immediately after giving effect to the Inmet Common Share
Reorganization (ignoring for this purpose the Inmet Consideration Shares),
including in the case of a distribution of securities exchangeable for or
convertible into Inmet common shares, the number of Inmet common shares that
would be outstanding if such securities had been exchanged or converted into
Inmet common shares; and

 
 
(b)
the denominator shall be the number of Inmet common shares outstanding
immediately prior to giving effect to the Inmet Common Share Reorganization.

 
 
 
 
8

--------------------------------------------------------------------------------

 

 
2.2                  Closing
 
(1)      Except as provided in Section 2.2(2)(i) below, the sale and purchase of
the Leucadia Note shall be completed at the Time of Closing at the offices of
Torys LLP in Toronto, Ontario.
 
(2)      At Closing, Leucadia shall assign the Leucadia Note to IFC, and (i)
Inmet shall deliver to Leucadia share certificates representing the Inmet
Consideration Shares registered in the name of Leucadia or as Leucadia may
direct, and (ii) IFC shall deliver to Leucadia the IFC Cash Consideration by
electronic transfer of immediately available funds to an account to be notified
by Leucadia to IFC.
 
ARTICLE 3 - REPRESENTATIONS AND WARRANTIES
 
3.1                  Representations and Warranties of Leucadia.
 
In order to induce Inmet to enter into this Agreement, Leucadia represents and
warrants to the Purchaser Parties (and acknowledges that the Purchaser Parties
are relying on these representations and warranties in connection with the
execution of this Agreement and the transactions contemplated hereby) that:
 
(1)      Due Incorporation.  Leucadia has been duly incorporated and organized
under the laws of the jurisdiction in which it is incorporated, validly exists
thereunder and is in good standing, if applicable, under the Applicable Law
governing its existence.
 
(2)      Due Authorization.  Leucadia has the necessary corporate power and
authority to execute and deliver the Transaction Documents to which it is or
will be a party and to perform its obligations thereunder.  The execution and
delivery of the Transaction Documents to which it is a party by Leucadia and the
performance of its obligations thereunder have been duly authorized by all
necessary corporate actions on its part.  Such execution, delivery and
performance by Leucadia do not require any consent of, or notification to, any
Person, or any action, consent or notification under any Applicable Law which
has not already been, or will not by the Time of Closing have been, obtained or
made.
 
(3)      Enforceability.  The Transaction Documents have been, or will be on or
prior to the Time of Closing, duly executed and delivered by Leucadia and,
assuming due authorization, execution and delivery thereof by the other parties
thereto other than Leucadia, constitute, or will constitute, valid and binding
obligations of Leucadia enforceable against it (to the extent that it is a party
thereto) in accordance with their respective terms, except as such
enforceability (i) may be limited by bankruptcy, insolvency, reorganization or
other Applicable Law, now or later in effect, affecting the enforcement of
creditors’ rights generally and (ii) is subject to general principles of equity,
whether considered in a proceeding at law or in equity.
 

 
9

--------------------------------------------------------------------------------

 

(4)      No Bankruptcy.  There has not been any petition or application filed by
Leucadia or, to the Knowledge of Leucadia, a Third Party, or any proceeding
commenced which has not been discharged, by or, to the Knowledge of Leucadia,
against Leucadia or with respect to or affecting any assets of Leucadia under
any Applicable Law, relating to bankruptcy, insolvency, readjustment of debt or
creditors’ rights; Leucadia is able to meet its obligations as they generally
become due, and no assignment has been made by Leucadia for the benefit of
creditors.
 
(5)      No Dissolution.  No meeting has been convened or resolution or petition
proposed or order made for Leucadia to be wound up or dissolved.
 
(6)      Right to Transfer Leucadia Note.  Leucadia is the sole holder of the
Leucadia Note and has good and marketable title thereto.  The Leucadia Note is
not subject to any Lien, and at the Time of Closing will not be subject to any
Lien.  There are no agreements or restrictions which in any way limit the
transfer to IFC of the Leucadia Note.  At the Time of Closing, Leucadia will
have full legal right, power and authority to transfer the Leucadia Note to IFC
free of Liens.
 
(7)      No Options.  There is no:
 
 
(a)
outstanding subscription, right, option, warrant, call, commitment or agreement
(other than this Agreement) which obliges Leucadia to sell, transfer, assign,
pledge, charge, mortgage or in any other way dispose of or encumber the Leucadia
Note or any interest therein; or

 
 
(b)
right of pre-emption, right or obligation to acquire, redeem or convert, over or
affecting the Leucadia Note,

 
and the Leucadia has not agreed to give, create or enter into any of the
foregoing.
 
(8)      Leucadia Note.  No Person has any agreement or option or any right or
privilege (whether by law or contract) capable of becoming an agreement or
option for the acquisition of any interest in the Leucadia Note (other than
Inmet pursuant to this Agreement).
 
(9)      Non-Violation.  The execution and delivery by Leucadia of the
Transaction Documents to which it is a party and the consummation of the
transactions contemplated by the Transaction Documents do not or will not, as
applicable, (i) conflict with, violate, result in a breach of, or constitute a
default under any provision of the certificate of incorporation or articles,
by-laws or other organizational documents of Leucadia, (ii) violate, conflict
with or result in the breach, termination or modification of, or otherwise give
any other Person the right to terminate, or constitute a default under, with or
without notice, the lapse of time or both, or cause the acceleration of any
obligation under, the terms of any agreement or instrument to which Leucadia is
a party or by which it or its properties or other assets may be bound,
(iii) result in the creation of any Lien
 
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
upon the Leucadia Note, or (iv) violate any Applicable Law applicable to
Leucadia or the Leucadia Note.
 
(10)    Litigation.  To the Knowledge of Leucadia, there are (i) no outstanding
judgments, orders, decrees, writs, injunctions, decisions, rulings or awards
against, with respect to, or in any manner affecting the Leucadia Note.
 
(11)    Acquisition of Inmet Consideration Shares.  Leucadia understands and
acknowledges that the issuance and sale of the Inmet Consideration Shares has
not been registered under the U.S. Securities Act and, unless an exemption from
registration is available, none of the Inmet Consideration Shares may be offered
or sold within the United States.  Leucadia is an Accredited Investor (as that
term is defined in Rule 501(a)(3) of Regulation D of the U.S. Securities Act)
and is acquiring the Inmet Consideration Shares as principal for its own
account, not for the benefit of any other person, for investment purposes only
and not with any current view to any resale, distribution, or other disposition
thereof in violation of any U.S. Securities Laws or Canadian Securities
Laws.  Leucadia agrees that it will not offer, sell or otherwise transfer or
pledge any of the Inmet Consideration Shares (other than pursuant to an
effective registration statement under the U.S. Securities Act) unless (i) the
sale is to Inmet, (ii) the sale is made outside the United States in accordance
with the requirements of Rule 904 of Regulation S under the U.S. Securities Act
and in compliance with applicable local laws and regulations, or (iii) the sale
is made pursuant to the exemption from registration under the U.S. Securities
Act provided by Rule 144 thereunder or is otherwise exempt from U.S.
registration (and in such case Leucadia shall provide Inmet with an opinion of
counsel reasonably acceptable to Inmet).  Leucadia understands and acknowledges
that the Inmet Consideration Shares are “restricted securities” as defined in
Rule 144 of the U.S. Securities Act.  Leucadia acknowledges that (a) it has
reviewed the Inmet Public Record and has been afforded the opportunity (i) to
ask such questions as it has deemed necessary of, and to receive answers from,
representatives of Inmet concerning the terms and conditions of the offering of
the Inmet Consideration Shares and (ii) to obtain such additional information
which Inmet possesses or can acquire without unreasonable effort or expense that
is necessary to verify the accuracy and completeness of the information
contained in the Inmet Public Record and that it has considered necessary in
connection with its decision to acquire the Inmet Consideration Shares (and for
that purpose has requested and received the representations and warranties of
Inmet provided in this Agreement) and (b) it is not acquiring the Inmet
Consideration Shares as a result of any general solicitation or general
advertising, as those terms are used in Regulation D under the U.S. Securities
Act including, without limitation, advertisements, articles, notices and other
communications published in any newspaper, magazine or similar media or
broadcast over television or radio or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising.
 

 
11

--------------------------------------------------------------------------------

 

3.2                  Representations and Warranties of the Purchaser Parties
 
In order to induce Leucadia to enter into this Agreement each of the Purchaser
Parties jointly and severally represents and warrants to Leucadia (and
acknowledges that Leucadia is relying on these representations and warranties in
connection with the execution of this Agreement and the transactions
contemplated hereby) that:
 
(1)      Due Incorporation.  Each of the Purchaser Parties is organized under
the laws of its jurisdiction of existence and validly exists thereunder.  Each
of the Purchaser Parties is duly qualified to carry on its business and is in
good standing, if applicable, in each jurisdiction in which the conduct of its
business or the ownership, leasing or operation of its property and assets
requires such qualification, except where the failure to be so qualified
individually or in the aggregate, has not resulted in, and would not reasonably
be expected to result in, a Material Adverse Change, and has all requisite power
and authority to carry on its business and to own, lease and operate its
property and assets.
 
(2)      Due Authorization.  Each of the Purchaser Parties has the necessary
corporate power and authority to execute and deliver the Transaction Documents
to which it is or will be a party and to perform its obligations
thereunder.  The execution and delivery of the Transaction Documents to which it
is a party by each of the Purchaser Parties and the performance of its
obligations thereunder have been duly authorized by all necessary corporate
actions on its part, provided the execution and delivery of this Agreement by
IFC is subject to confirmation and ratification by the board of directors of
IFC.  Such execution, delivery and performance by each of the Purchaser Parties
do not require any consent of, or notification to, any Person, or any action,
consent or notification under any Applicable Law which has not already been, or
will not by the Time of Closing have been, obtained or made.
 
(3)      Enforceability.  The Transaction Documents to which each of the
Purchaser Parties is a party have been or will be, as applicable, duly executed
and delivered by each of the Purchaser Parties and constitute, or will
constitute when executed and delivered by each of the Purchaser Parties and by
the other parties thereto, valid and binding obligations of each of the
Purchaser Parties enforceable against each of the Purchaser Parties that are
parties thereto in accordance with their respective terms, except as
enforceability (i) may be limited by bankruptcy, insolvency, reorganization or
other Applicable Law, now or later in effect, affecting the enforcement of
creditors’ rights generally and (ii) is subject to general principles of equity,
whether considered in a proceeding at law or in equity.
 
(4)      No Bankruptcy.  There has not been any petition or application filed by
a Purchaser Party or any proceeding commenced which has not been discharged, by
a Purchaser Party or, to the Knowledge of the Purchaser Parties, against a
Purchaser Party, or with respect to or affecting any assets of a Purchaser Party
 

 
12

--------------------------------------------------------------------------------

 

under any Applicable Law relating to bankruptcy, insolvency, reorganization,
fraudulent transfer, compromise, arrangements, insolvency, readjustment of debt
or creditors’ rights, and no assignment has been made by a Purchaser Party for
the benefit of creditors.
 
(5)      No Dissolution.  No meeting has been convened or resolution proposed or
petition proposed or order made for a Purchaser Party to be wound up or
dissolved.
 
(6)      Non-Violation.  The execution and delivery by each of the Purchaser
Parties of the Transaction Documents to which it is a party and the consummation
of the transactions contemplated thereby do not or will not, as applicable,
(i) conflict with, violate, result in a breach of, or constitute a default under
any provision of the articles or by-laws of the Purchaser Parties, (ii) violate,
conflict with or result in the breach or termination of or modification, or
otherwise give any other Person the right to terminate, or constitute a default,
with or without notice, the lapse of time or both, or cause the acceleration of
any obligation, under the terms of any agreement or instrument to which any of
the Purchaser Parties is a party or by which its properties or other assets may
be bound, or give any Person the right to increase the obligations of the
Purchaser Parties or (iii) violate any Applicable Law applicable to the
Purchaser Parties, other than, in the cases of clauses (ii) or (iii), any such
violations, conflicts, breaches, terminations, modifications, defaults,
accelerations or obligations that individually or in the aggregate have not, and
would not reasonably be expected to, result in a Material Adverse Change.
 
(7)      Capital.  The authorized capital of Inmet consists of an unlimited
number of common shares, an unlimited number of preference shares and an
unlimited number of subordinate voting participating shares, of which 56,106,642
common shares (and no preference shares or subordinate voting participating
shares) were issued and outstanding as fully paid and non-assessable on November
26, 2010.
 
(8)      No Obligations to Issue Securities.  No Person has any agreement,
option, right or privilege (whether pre-emptive, contractual or otherwise)
capable of becoming an agreement for the purchase, acquisition, subscription for
or issuance of any of the unissued shares or other securities of Inmet, other
than conditionally pursuant to the Subscription Agreement and other than stock
options, deferred share units, or other rights granted pursuant to employment
compensation plans.
 
(9)      No Material Adverse Change.  Except as disclosed in the Inmet Public
Record as of the date of this Agreement, there has been no Material Adverse
Change since December 31, 2009.
 

 
13

--------------------------------------------------------------------------------

 

(10)      Inmet Consideration Shares.
 
 
(a)
All necessary corporate action and other necessary steps and proceedings have
been taken or will have been taken at or prior to the Time of Closing by Inmet
so as to validly issue the Inmet Consideration Shares to Leucadia at the Time of
Closing.

 
 
(b)
Upon issue, the Inmet Consideration Shares will be validly issued and
outstanding as fully paid and non-assessable shares registered in the name of
Leucadia, free and clear of all trading restrictions in Canada (except for the
four-month hold period imposed by the operation of Canadian Securities
Laws).  Leucadia will have good and registrable title to the Inmet Consideration
Shares, free of Liens.

 
 
(c)
Assuming the truth of the representations set forth in Section 3.1(11), the
offer and sale of the Inmet Consideration Shares under this Agreement are exempt
from registration under U.S. Securities Laws and exempt from the prospectus and
registration requirements under Canadian Securities Laws.

 
(11)      Inmet Public Disclosure and Regulatory Compliance.
 
 
(a)
Inmet is, and for more than four months preceding the date hereof, it has been,
a reporting issuer in good standing within the meaning of the Securities Act
(Ontario) and the other applicable Canadian Securities Laws and, and Inmet is
not, and for more than four months preceding the date hereof, it has not been,
in default of any requirement of the Securities Act (Ontario) or the regulations
thereunder and the other applicable Canadian Securities Laws.  Without limiting
the foregoing, Inmet has filed with the Canadian securities regulatory
authorities on a timely basis all forms, reports and documents required to be
filed by it under Canadian Securities Laws.

 
 
(b)
The Inmet Public Record documents filed by Inmet with the Ontario Securities
Commission and the other Canadian securities regulatory authorities complied, at
the time of their filing, with the requirements of the Securities Act (Ontario)
and all other Canadian Securities Laws and all the information and statements
contained therein were at the respective times of filing thereof true and
correct and contained no misrepresentation (as defined in the Securities Act
(Ontario).  There is no disclosure required by Canadian Securities Laws with
respect to Inmet which has not been made, and no confidential disclosure has
been made by or on behalf of Inmet under any Canadian Securities Laws.

 
 
(c)
Inmet is in full compliance with all material requirements of the Toronto Stock
Exchange applicable to listed companies.

 
 
(d)
The consolidated audited financial statements of Inmet contained in its 2009
Annual Report including the notes thereto, were prepared in

 

 
14

--------------------------------------------------------------------------------

 

accordance with Canadian GAAP consistently applied throughout the periods
covered thereby and, subject to annual year end adjustments in the case of the
unaudited interim financial statements, present fairly in all material respects
the financial position of Inmet as at the date thereof and the results of its
operations and cash flow for the periods covered thereby.
 
 
(e)
No order suspending trading of Inmet securities has been issued or is pending
or, to the Knowledge of Inmet, threatened.

 
(12)      Absence of Undisclosed Liabilities.  Inmet has no liabilities or
obligations of any nature or kind (whether accrued, absolute, contingent or
otherwise), other than (i) those reflected in the Inmet Public Record, and (ii)
those incurred since December 31, 2009 in the ordinary course of business.
 
(13)      Tax Status.  Inmet has not been advised and is not aware that it is
either a PFIC or CFC.
 
3.3                    Survival of the Representations, Warranties and Covenants
 
(1)        The representations and warranties set forth in Sections 3.1 and 3.2
shall each, from the Closing Date, survive the transactions herein provided for
as follows:
 
 
(a)
the representations and warranties set out in Sections 3.1(1) to 3.1(7), 3.2(1)
to 3.2(5), 3.2(7), 3.2(8) and 3.2(10) shall survive indefinitely and shall be of
unlimited duration;

 
 
(b)
any representations or warranties that prove to be false as a result of any
fraudulent misrepresentation made by the Person giving such representation or
warranty shall survive indefinitely and shall be of unlimited duration; and

 
 
(c)
the remaining representations and warranties set forth in Sections 3.1 and 3.2
shall continue in full force and effect for a period of eighteen months from the
Closing Date.

 
(2)           The covenants of the Leucadia and the Purchaser Parties set out in
this Agreement shall survive the transactions herein provided for and
notwithstanding such completion shall continue in full force and effect in
accordance with the terms thereof to the extent necessary to give commercial
effect thereto.
 
ARTICLE 4 - CONDITIONS
 
4.1                    Conditions for the Benefit of the Purchaser Parties
 
(1)        The sale by Leucadia and the purchase by IFC of the Leucadia Note is
subject to the following conditions which are for the exclusive benefit of the
 

 
15

--------------------------------------------------------------------------------

 

Purchaser Parties to be performed or complied with at or prior to the Time of
Closing:
 
 
(a)
no temporary restraining order, preliminary or permanent injunction or other
order issued by any court of competent jurisdiction or other legal restraint or
prohibition shall be in effect preventing the consummation of the transactions
contemplated by this Agreement;

 
 
(b)
each of the representations and warranties of the Leucadia in this Agreement
shall be true and correct in all material respects (except those representations
and warranties set out in Sections 3.1(1), 3.1(4), 3.1(5), 3.1(6), 3.1(7) and
3.1(8), which shall be true and correct without qualification) as of the Time of
Closing as though made at and as of the Time of Closing (except to the extent
such representations and warranties speak as of an earlier date);

 
 
(c)
Leucadia shall have performed or complied with, in all material respects, all of
the terms, covenants and conditions of this Agreement to be performed or
complied with by them at or prior to the Time of Closing;

 
 
(d)
the Purchaser Parties shall be furnished with such certificates or other
instruments of Leucadia or of officers thereof as the Purchaser Parties or their
counsel may reasonably think necessary in order to establish that the conditions
in Sections 4.1(b) and 4.1(c) have been satisfied;

 
 
(e)
Leucadia and other applicable Members of the Leucadia Group shall have provided
full releases releasing each of the applicable Las Cruces Companies from all
claims arising from any cause, matter or thing arising in respect of any of the
Las Cruces Companies at or prior to the Time of Closing and terminating all
Contracts between any of the Las Cruces Companies and any Member of the Leucadia
Group;

 
 
(f)
the purchase by Inmet of the BV I shares shall be completed at the Closing Time
in accordance with the terms of the BV I Share Purchase Agreement;

 
 
(g)
the Shareholders Agreement shall be terminated by all parties thereto effective
as of the Closing Time and the Members of the Inmet Group shall be relieved of
all liability thereunder;

 
 
(h)
all necessary steps and proceedings shall have been taken to permit the Leucadia
Note to be duly assigned to IFC;

 
 
(i)
Members of the Leucadia Group shall, at their option, either (i) have delivered
to the office of Inmet or as directed by it, all copies of Books and Records and
all data, in each case, of the Las Cruces Companies (or of Leucadia relating to
the Project to the extent Leucadia has records or data not also in the
possession of the Las Cruces Companies) relating to the Project, in written or
electronic form, in their possession or control

 

 
16

--------------------------------------------------------------------------------

 

consisting of, or based on, Confidential Information (other than information
generated by Leucadia or received by Leucadia with respect to evaluations of
offers relating to the Project or the Las Cruces Companies) and a senior officer
of Leucadia shall have provided to Inmet a certificate to this effect, or
(ii) have undertaken in writing and made arrangements satisfactory to Inmet,
acting in a commercially reasonable manner, to complete such deliveries no later
than thirty (30) days after the Closing Date; provided that Leucadia may retain
copies of any such information provided to the members of the Board of Directors
of Inmet or reasonably necessary to support Leucadia’s accounting for its
investment in the Project.
 
(2)        If any term, covenant or condition to be performed, satisfied or
complied with by Leucadia for the benefit of the Purchaser Parties shall not
have been performed, satisfied or complied with in all material respects by the
Termination Date, and such failure to perform, satisfy or comply would give rise
to the failure of any of the conditions set forth in Section 4.1(1). The
Purchaser Parties may, without limiting any other right that it may have, at
their sole option:
 
 
(a)
terminate this Agreement by notice to Leucadia and, in such event, each of the
Purchaser Parties shall be released from all obligations hereunder; or

 
 
(b)
waive compliance with any such term, covenant or condition in whole or in part
on such terms as may be agreed upon without prejudice to any of its rights of
termination in the event of non-performance of any other term, covenant or
condition in whole or in part.

 
4.2                    Conditions for the Benefit of Leucadia
 
(1)        The sale by Leucadia and the purchase by IFC of the Leucadia Note is
subject to the following conditions which are for the exclusive benefit of
Leucadia to be performed or complied with at or prior to the Time of Closing:
 
 
(a)
no temporary restraining order, preliminary or permanent injunction or other
order issued by any court of competent jurisdiction or other legal restraint or
prohibition shall be in effect preventing the consummation of the transactions
contemplated by this Agreement;

 
 
(b)
the Toronto Stock Exchange shall have approved the listing of the Inmet
Consideration Shares, and at the Time of Closing, the Inmet Consideration Shares
shall be listed and posted for trading on the Toronto Stock Exchange;

 
 
(c)
no Material Adverse Change shall have occurred since December 31, 2009;

 
 
(d)
each of the representations and warranties of the Purchaser Parties forth in
this Agreement shall be true and correct in all material respects (except

 
 
 
 
17

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
those representations and warranties set out in Sections 3.2(1), 3.2(4), 3.2(5)
and 3.2(10), which shall be true and correct without qualification) as of the
Time of Closing as though made at and as of the Time of Closing (except to the
extent such representations and warranties speak as of an earlier date);

 
 
(e)
the Purchaser Parties shall have performed or complied with, in all material
respects, all of the terms, covenants and conditions of this Agreement to be
performed or complied with by it at or prior to the Time of Closing;

 
 
(f)
the Purchaser Parties shall have provided to Leucadia such certificates,
affidavits or statutory declarations of the Purchaser Parties or of officers of
the Purchaser Parties as Leucadia or its counsel may reasonably think necessary
in order to establish that the conditions in Sections 4.2(1)(d) and 4.2(1)(e)
have been satisfied;

 
 
(g)
the applicable Las Cruces Companies and Inmet in respect of the Las Cruces
Companies shall have provided full releases releasing each applicable Member of
the Leucadia Group from all claims arising from any cause, matter or thing
arising in respect of any of the Las Cruces Companies at or prior to the Time of
Closing and terminating all Contracts between any of the Las Cruces Companies
and any Member of the Leucadia Group;

 
 
(h)
the purchase by Inmet of the BV I shares shall be completed at the Closing Time
in accordance with the terms of the BV I Share Purchase Agreement;

 
 
(i)
the Registration Rights Agreement shall be amended effective as of the Closing
Time to provide that the Inmet Consideration Shares shall be Eligible Securities
as defined therein;

 
 
(j)
the Leucadia Guarantee shall be terminated effective as of the Closing Time and
Leucadia shall be relieved of all liability thereunder;

 
 
(k)
the Shareholders Agreement shall be terminated by all parties thereto effective
as of the Closing Time and the Members of the Leucadia Group shall be relieved
of all liability thereunder;

 
 
(l)
all necessary steps and proceedings shall have been taken to permit the Inmet
Consideration Shares to be duly issued to and registered in the name of
Leucadia; and

 
 
(m)
Inmet shall have delivered to Leucadia a favourable opinion of counsel to Inmet
as to matters governed by the laws of Canada (including, without limitation, as
to the free tradability of the Inmet Consideration Shares after the four-month
hold period) and in form and substance acceptable to Leucadia, acting reasonably
and in good faith;

 

 
18

--------------------------------------------------------------------------------

 

(2)        If any term, covenant or condition to be performed, satisfied or
complied with by the Purchaser Parties for the benefit of Leucadia shall not
have been performed or complied with in all material respects by the Termination
Date, and such failure to perform, satisfy or comply would give rise to the
failure of any of the conditions set forth in Section 4.1(1), Leucadia may,
without limiting any other right that they may have, at their sole option,
either:
 
 
(a)
terminate this Agreement by notice to the Purchaser Parties and, in such event,
Leucadia shall be released from all obligations hereunder; or

 
 
(b)
waive compliance with any such term, covenant or condition in whole or in part
on such terms as may be agreed upon without prejudice to any of their rights of
termination in the event of non-performance of any other term, covenant or
condition in whole or in part.

 
4.3                    Procedure for Satisfaction of the Conditions
 
                      Each of the Parties undertakes to use all commercially
reasonable endeavours to ensure the satisfaction of the conditions set out in
Sections 4.1 and 4.2 over which it has control as promptly as possible.
 
4.4                    Termination; Effect of Termination
 
(1)        If the Closing Date does not occur on or before the Termination Date
this Agreement shall automatically terminate at 11:59 p.m. (Eastern Standard
Time) on the Termination Date.
 
(2)        If Inmet enters into, or agrees to enter into any amalgamation,
merger, plan of arrangement, or other business combination or similar
transaction which would reasonably be expected to result in a Material Adverse
Change, Leucadia may, without limiting any other right that they may have, at
their sole option, terminate this Agreement by notice to Inmet and, in such
event, Leucadia shall be released from all obligations hereunder.
 
(3)        In the event of the termination of this Agreement as provided under
this Section 4.4, Sections 4.1(2)(a) or 4.2(2)(a), this Agreement shall
forthwith become null and void, except for Sections 7.1 (other than 7.1(1) and
7.6 of this Agreement, which shall survive after the termination.
 
4.5                    Specific Performance
 
In the event of any actual or threatened breach by any of the Parties of any of
the covenants or agreements in this Agreement, the Party who is or is to be
thereby aggrieved shall have the right to seek specific performance and
injunctive relief giving effect to its rights under this Agreement, in addition
to any other rights and remedies at law or in equity, subject to Section 6.4.
The Parties agree that any such breach or threatened breach would cause
irreparable injury, that the remedies at law for any such breach or threatened
breach, including monetary damages, are inadequate compensation
 
 
 
19

--------------------------------------------------------------------------------

 
 
 
for any loss and that any defense in any action for specific performance that a
remedy at law would be adequate is waived.
 
 
ARTICLE 5 - COVENANTS
 
5.1                    Continued Securities Compliance
 
Inmet will use its commercially reasonable efforts to maintain its status as a
reporting issuer in good standing and not in default within the meaning of the
Securities Act (Ontario) and other applicable Canadian Securities Laws, and to
maintain the listing of the Inmet common shares on the Toronto Stock Exchange,
until Leucadia ceases to own, directly or indirectly, at least 5% of the Inmet
common shares.  (Nothing in this Section shall prohibit Inmet from entering into
a merger, reorganization, or other transaction which has been approved by the
Inmet Board in the exercise of its fiduciary duties.)
 
5.2                    Tax Status
 
For as long as Leucadia or an Affiliate is a shareholder of Inmet, if Inmet
becomes aware that it is a PFIC or a CFC, Inmet shall promptly notify Leucadia.
Inmet shall provide all information reasonably requested by Leucadia from time
to time in order to determine whether Inmet is a PFIC or a CFC.
 
ARTICLE 6 - INDEMNIFICATION
 
6.1                    Indemnity of Leucadia
 
Subject to the limitations set out in Sections 6.4 and 6.5, Leucadia shall
indemnify and save harmless the Purchaser Parties from and against all Losses
directly or indirectly suffered by either of them resulting from any breach of
any covenant of Leucadia contained in this Agreement or from any inaccuracy or
misrepresentation in any representation or warranty set forth in Sections 3.1 at
any time that such covenant, representation or warranty, as the case may be, is
in effect hereunder provided that the claim for indemnification is asserted by
written notice during such period.
 
6.2                    Purchaser Parties’ Indemnities
 
Subject to the limitations set out in Sections 6.4 and 6.6, each of the
Purchaser Parties shall jointly and severally indemnify and save harmless
Leucadia from and against all Losses directly or indirectly suffered by it
resulting from any breach of any covenant of the Purchaser Parties contained in
this Agreement or from any inaccuracy or misrepresentation in any representation
or warranty set forth in Section 3.2 at any time that such covenant,
representation or warranty, as the case may be, is in effect hereunder, provided
that the claim for indemnification is asserted by written notice during such
period.
 

 
20

--------------------------------------------------------------------------------

 

6.3                    Commissions
 
Leucadia shall indemnify and save harmless the Purchaser Parties from and
against any Claims whatsoever for any commission or other remuneration payable
or alleged to be payable to any Person in respect of the sale and purchase of
the Leucadia Note where such Person purports to act or has acted for Leucadia in
connection with the sale of the Leucadia Note.  The Purchaser Parties shall
indemnify and save harmless Leucadia from and against any Claims whatsoever for
any commission or other remuneration payable or alleged to be payable to any
Person in respect of the sale and purchase of the Leucadia Note, where such
Person purports to act or has acted for either of the Purchaser Parties in
connection with the sale of the Leucadia Note.
 
6.4                    Exclusive Remedies
 
Following the Closing, the rights of indemnification set out in this Article 6
and Section 4.5 shall be the sole and exclusive remedies of the Parties under or
in connection with this Agreement and shall be exclusive of all other remedies
to which such parties would otherwise be entitled at law or in equity.  (For
greater certainty, only the remedies set out in Article 4 and Article 7  will be
available, to the extent they apply, if the Closing does not occur.)
 
6.5                    Limitation of Liability of Leucadia
 
(1)        Leucadia shall not have any liability in respect of any Claim made by
the Purchaser Parties arising out of any breach of any covenant of Leucadia
contained in this Agreement or from any inaccuracy or misrepresentation in any
representation or warranty set forth in Sections 3.1 or any Claim for
indemnification hereunder unless and until the liability of Leucadia in respect
of that Claim, when aggregated with the liability of Leucadia in respect of all
other such Claims exceeds $2,000,000, in which event Leucadia shall be liable
for the full amount of such Claims.
 
(2)        The aggregate liability of Leucadia in respect of all Claims under
this Agreement shall not in any circumstances exceed $20,000,000.
 
6.6                    Limitation of Liability of the Purchaser Parties
 
(1)        Neither of the Purchaser Parties shall have any liability in respect
of any Claim made by Leucadia arising out of any breach of any covenant of the
Purchaser Parties contained in this Agreement or from any inaccuracy or
misrepresentation in any representation or warranty set forth in Section 3.2 or
any Claim for indemnification hereunder unless and until the liability of the
Purchaser Parties in respect of that Claim, when aggregated with the liability
of the Purchaser Parties in respect of all other such Claims, exceeds
$2,000,000, in which event the Purchaser Parties shall be liable for the full
amount of such Claims.
 

 
21

--------------------------------------------------------------------------------

 

(2)        The aggregate liability of the Purchaser Parties in respect of all
Claims under this Agreement shall not in any circumstances exceed $20,000,000.
 
6.7                    Notice of and Defence of Third Party Claims
 
(1)        If an Indemnified Party receives written notice of the commencement
or assertion of any Third Party Claim in respect of which the Indemnified Party
believes the Indemnifying Party has liability under this Agreement, the
Indemnified Party shall give the Indemnifying Party reasonably prompt written
notice thereof, but in any event no later than thirty (30) days after receipt of
the initial notice of such Third Party Claim, unless a shorter procedural period
applies in respect of such Third Party Claim, in which case notice shall be
given before the expiry of one half of such period.  To the extent reasonable
and practical given the information readily available to the Indemnified Party,
such notice to the Indemnifying Party shall describe the Third Party Claim in
reasonable detail and shall indicate (without prejudice to the Indemnified
Party’s rights) the estimated amount of the Loss that has been or may be
sustained by the Indemnified Party in respect thereof, provided that the failure
to give such notice within such time period shall not reduce the Indemnified
Party’s rights hereunder, except to the extent of any actual prejudice suffered
as a result of such failure.
 
(2)        The Indemnifying Party shall have the right, by giving notice to that
effect to the Indemnified Party not later than thirty (30) days after receipt of
such notice of such Third Party Claim and subject to the rights of any insurer
or other Third Party having potential liability therefor, to elect to assume the
defence of any Third Party Claim at the Indemnifying Party’s own expense and by
the Indemnifying Party’s own counsel, provided that the Indemnifying Party shall
not be entitled to assume the defence of any Third Party Claim: (i) alleging any
criminal or quasi-criminal wrongdoing (including fraud), (ii) which impugns the
reputation of the Indemnified Party or (iii) where the Third Party making the
Third Party Claim is a Governmental Body.
 
(3)        Prior to settling or compromising any Third Party Claim in respect of
which the Indemnifying Party has the right to assume the defence, the
Indemnifying Party shall obtain the consent of the Indemnified Party regarding
such settlement or compromise, which consent shall not be unreasonably withheld
or delayed by the Indemnified Party.  In addition, the Indemnified Party shall
be entitled to participate in (but not control) the defence of any Third Party
Claim (and in so doing may retain its own counsel) at the cost and expense of
the Indemnified Party.  If the Indemnified Party does not consent to a
settlement or compromise in respect of a Third Party Claim proposed by the
Indemnifying Party, and the Losses in respect of such Third Party Claim, as
determined by a final, non-appealable order or judgment, exceed the amount of
Losses under the proposed settlement or compromise (the “Settlement Amount”),
then the indemnification to which the Indemnified Party is entitled under this
Article 6 in respect of such Third Party Claim shall equal the Settlement
Amount.
 

 
22

--------------------------------------------------------------------------------

 

(4)        With respect to any Third Party Claim in respect of which the
Indemnified Party has given notice to the Indemnifying Party pursuant to this
Section 6.7 and in respect of which the Indemnifying Party is not entitled to
assume the defence or has not elected to do so, the Indemnifying Party may
participate in (but not control) such defence assisted by counsel of its own
choosing at the Indemnifying Party’s sole cost and expense and, prior to
settling or compromising any such Third Party Claim, the Indemnified Party shall
obtain the consent of the Indemnifying Party regarding such settlement or
compromise, which consent shall not be unreasonably withheld or delayed by the
Indemnifying Party.
 
(5)        At their own cost and expense, the Indemnifying Party and Indemnified
Parties shall use all reasonable efforts to make available to the Party which is
undertaking and controlling the defence of any Third Party Claim:
 
 
(a)
those employees whose assistance, testimony or presence is necessary to assist
such Party in evaluating and in defending any Third Party Claim; and

 
 
(b)
all documents, records and other materials in the possession of such Party
reasonably required by such Party for its use in defending any Third Party
Claim,

 
and shall otherwise co-operate with the Party defending such Third Party Claim.
 
(6)        If the Indemnifying Party elects to assume the defence of any Third
Party Claim as provided in Section 6.7(2) and fails to take reasonable steps
necessary to defend diligently such Third Party Claim within 30 days after
receiving notice from the Indemnified Party that the Indemnified Party bona fide
believes on reasonable grounds that the Indemnifying Party has failed to take
such steps, the Indemnified Party may, at its option, elect to assume the
defence of and to compromise or settle the Third Party Claim assisted by counsel
of its own choosing and the Indemnifying Party shall be liable for all
reasonable costs and expenses paid or incurred in connection therewith;
provided, that prior to settling or compromising any such Third Party Claim, the
Indemnified Party shall have obtained the consent of the Indemnifying Party
regarding such settlement or compromise, which consent shall not be unreasonably
withheld  or delayed by the Indemnifying Party.
 
(7)        Upon making a full Loss Payment, the Indemnifying Party shall,
subject to the rights of any insurers and to the extent of such Loss Payment, be
subrogated to all rights of the Indemnified Party against any third party in
respect of the Loss to which the Loss Payment relates.
 
(8)        Any Person providing indemnification pursuant to the provisions of
this Article 6 is referred to herein as an “Indemnifying Party”, and any Person
entitled to be indemnified pursuant to the provisions of this Article 6 is
referred to herein as an “Indemnified Party”.
 

 
23

--------------------------------------------------------------------------------

 

6.8                   Calculation of Damages
 
The Losses suffered by any Party hereto shall be calculated after giving effect
to the receipt by the Indemnified Party of any recoveries from third parties,
including insurance recoveries (it being understood and agreed that the
Indemnified Parties shall not be required to seek insurance recoveries in
respect of Losses to be indemnified hereunder), and shall take into account any
Tax effects.  In the event any insurance proceeds are actually realized by an
Indemnified Party subsequent to the receipt by such Indemnified Party of a Loss
Payment hereunder in respect of the Claims to which such insurance proceeds
relate, appropriate refunds shall be made promptly to the Indemnifying Party
regarding the amount of such Loss Payment.
 
6.9                   Mitigation
 
Leucadia and the Purchaser Parties shall cooperate with each other with respect
to resolving any Claim or Loss with respect to which one Party is obligated to
indemnify the other Party hereunder, including by making commercially reasonable
efforts to mitigate or resolve any such Claim or Loss.
 
6.10                 No Duplication
 
Notwithstanding anything in this Agreement, any amounts payable pursuant to the
indemnification obligations under this Article 6 shall be paid without
duplication, and in no event shall any Party be indemnified under different
provisions of this Agreement for the same Losses.
 
6.11                 Tax Treatment of Indemnity Payments
 
Leucadia and the Purchaser Parties agree to treat any indemnity payment made
pursuant to this Article 6 as an adjustment to the purchase price for all income
tax purposes.
 
ARTICLE 7 - GENERAL
 
7.1                   Public Announcements and Confidential Information
 
(1)        No public announcement or press release concerning the sale and
purchase of the Leucadia Note shall be made by any of Leucadia or the Purchaser
Parties except as may be required by Applicable Law or the rules of any stock
exchange on which their respective shares are listed.  Each Party Group will
advise and consult with the other prior to any such required announcement or
disclosure.
 
(2)        Leucadia shall, and shall procure that each Member of the Leucadia
Group shall, keep all Confidential Information confidential and will not,
without the prior written consent of Inmet (subject to Section 7.1(3)), disclose
in any manner, in whole or in part, or use, directly or indirectly, any
Confidential Information for any purpose except in connection with the
transactions contemplated by this Agreement. Leucadia shall advise the
shareholders, directors, officer, employees,
 
 
 
24

--------------------------------------------------------------------------------

 
 
 
agents, advisors and other representatives of the Members of the Leucadia Group
who possess Confidential Information of the obligation to keep such Confidential
Information confidential.
 
(3)        Leucadia may disclose Confidential Information if required by
Applicable Law or requested by legal process or regulatory authority to do
so.  If Leucadia is required by Applicable Law or requested by legal process or
regulatory authority to disclose any Confidential Information, it will give
prompt notice to Inmet of that fact so that Inmet may seek a protective order or
other remedy or waive compliance with this Agreement and, further, such Party
will co-operate in any efforts to obtain a protective order or other remedy at
the expense of the Party or Parties such protective order or remedy.  If a
protective order or other remedy is not obtained or compliance with this
Agreement is waived, such Party will disclose only that portion of the
Confidential Information which is required or requested.
 
(4)        Each of Leucadia and the Purchaser Parties acknowledges that the
other Party Group may not have an adequate remedy at law for damages and would
be irreparably harmed if the covenants contained in this Section 7.1 are not
performed.  Accordingly, the Parties agree that, in addition to any other
remedies they may have in law or equity, the other Party Group is entitled to
injunctive relief to prevent breaches of, and to specifically enforce, this
Section 7.1.
 
7.2                    Information for Reporting Requirements
 
Following the Closing Inmet shall use reasonable commercial effects to provide
any information with respect to Inmet that may be reasonably required by
Leucadia to enable it to comply with the accounting and disclosure requirements
of the SEC as in effect from time to time, which information shall be provided
to Leucadia promptly upon request therefor (such information shall be provided
without charge if it is information prepared by Inmet in the ordinary course,
and at Leucadia’s cost, if such information is not normally prepared by Inmet,
including reasonable compensation for management time).  Inmet will advise
Leucadia prior to taking any changes to its capitalization which reasonably
could be expected to raise Leucadia’s interest in Inmet to 20% or more (or such
lower percentage such that Leucadia would be required to provide information as
to Inmet in order for Leucadia to be in compliance with the SEC requirements
under Applicable Law at the relevant time), and, prior to effecting or agreeing
to effect any such changes to Inmet’s capitalization, Inmet will permit Leucadia
to reduce its interest in Inmet below the relevant threshold or, to the extent
such reduction is not possible at the relevant time, delay the proposed change
in Inmet’s capitalization until such time as the reduction of Leucadia’s
interest can be completed.
 
7.3                    Further Assurances
 
Each of the Parties shall from time to time execute and deliver all such further
documents and instruments and do all acts and things as any other Party may,
 

 
25

--------------------------------------------------------------------------------

 

either before or after the Closing Date, reasonably require to effectively carry
out or better evidence or perfect the full intent and meaning of this Agreement.
 
7.4                    Time of the Essence
 
Time shall be of the essence of this Agreement.
 
7.5                    Dispute Resolution
 
When any dispute arises, management of each of the Parties shall meet and confer
in a good faith effort to resolve the same.  If the dispute cannot be resolved
within two weeks, the Chief Executive Officer of each of the Parties shall meet
and confer in a good faith effort to resolve the dispute.  If the dispute cannot
be resolved within two weeks from the time it is referred to the Chief Executive
Officers, the Parties agree to try in good faith to settle the dispute by
mediation administered by the American Arbitration Association under its
Commercial Mediation Procedures before resorting to arbitration, litigation or
some other dispute resolution procedure.
 
7.6                    Fees and Expenses
 
Each of the Parties shall pay their respective legal, accounting and other costs
and expenses incurred in connection with the preparation, execution and delivery
of this Agreement and all documents and instruments executed pursuant hereto and
any other costs and expenses whatsoever and howsoever incurred.
 
7.7                    Benefit of the Agreement
 
This Agreement shall enure to the benefit of and be binding upon the respective
successors and permitted assigns of the Parties.
 
7.8                    Invalidity of Provisions
 
Each of the provisions contained in this Agreement is distinct and severable and
a declaration of invalidity or unenforceability of any such provision or part
thereof by a court of competent jurisdiction shall not affect the validity or
enforceability of any other provision hereof.  To the extent permitted by
Applicable Law, the Parties waive any provision of law which renders any
provision of this Agreement invalid or unenforceable in any respect.
 
7.9                    Entire Agreement
 
This Agreement, together with the Transaction Documents and the Registration
Rights Agreement, constitute the entire agreement between the Parties with
respect to the subject matter hereof and cancel and supersede any prior
understandings and agreements between the Parties with respect thereto.  There
are no representations, warranties, terms, conditions, undertakings or
collateral agreements, express, implied or statutory, between the Parties other
than as expressly set forth in this Agreement.
 

 
26

--------------------------------------------------------------------------------

 

7.10                  Amendments and Waiver
 
No modification of or amendment to this Agreement shall be valid or binding
unless set forth in writing and duly executed by the Parties and no waiver of
any breach of any term or provision of this Agreement shall be effective or
binding unless made in writing and signed by the Party purporting to give the
same and, unless otherwise provided, shall be limited to the specific breach
waived.
 
7.11                  Assignment
 
This Agreement may not be assigned by a Party without the written consent of the
other Parties, except to an Affiliate of the assigning Party, provided that such
Affiliate enters into a written agreement with the other Parties to be bound by
the provisions of this Agreement in all respects and to the same extent as the
assigning Party is bound and provided that the assigning Party shall continue to
be bound by all the obligations hereunder as if such assignment had not occurred
and perform such obligations to the extent that such Affiliate fails to do
so.  Notwithstanding the foregoing, Inmet shall not be relieved of its
obligation to issue the Inmet Consideration Shares following any permitted
assignment by Inmet hereunder.
 
7.12                  Notices
 
Any demand, notice or other communication to be given in connection with this
Agreement shall be given in writing and shall be given by personal delivery or
by facsimile addressed to the recipient as follows:
 
To Leucadia:
 
Leucadia National Corporation
315 Park Avenue South
New York, New York, 10010
 
Attention:        President
Facsimile:        (212) 598-3245


with a copy to:
 
Weil, Gotshal & Manges LLP
767 5th Avenue
New York, New York  10153
 
Attention:        Andrea A. Bernstein
Facsimile:        (212) 310-8007

 
27

--------------------------------------------------------------------------------

 

To Inmet or to IFC:
 
(c/o) Inmet Mining Corporation
330 Bay Street, Suite 1000
Toronto, Ontario
M5H 2S8
 
Attention:        Steve Astritis
       Vice-President, General Counsel
Facsimile:        (416) 368-4692
 
with a copy to:
 
Torys LLP
Suite 3000
79 Wellington Street West
Toronto, Ontario
M5K 1N2
 
Attention:        Chris Fowles
Facsimile:        (416) 865-7380
 
or to such other address, individual or facsimile number as may be designated by
notice given by one Party to another.  Any demand, notice or other communication
given by personal delivery shall be conclusively deemed to have been given on
the day of actual delivery thereof and, if given by electronic communication, on
the day of transmittal thereof if given during the normal business hours of the
recipient and on the Business Day during which such normal business hours next
occur if not given during such hours.
 
7.13                  Guarantee by Inmet
 
Inmet unconditionally and irrevocably guarantees the purchase of the Leucadia
Note contemplated by Section 2.1.
 
7.14                  Governing Law
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.
 
7.15                  Attornment
 
The federal courts sitting in New York County shall have jurisdiction to
entertain any action arising under this Agreement and each of the Parties to
this Agreement hereby attorns to the jurisdiction of the federal courts sitting
in New York County.
 

 
28

--------------------------------------------------------------------------------

 

7.16                  Counterparts and Faxed Signatures
 
This Agreement may be executed in two or more counterparts, all of which, taken
together, shall be regarded as one and the same Agreement.  Counterparts may be
executed in faxed form and the Parties adopt any signatures received by a
receiving fax machine as original signatures of the Parties, provided, however,
that any Party providing its signature in such a manner shall promptly forward
to the other Parties an original of the signed signature page of this Agreement
which was so faxed.
 

 
29

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties have executed this Agreement.
 

 
INMET MINING CORPORATION
   
Per:
“Steve Astritis”
 
Steve Astritis, Vice-President, General Counsel and Secretary
         
LEUCADIA NATIONAL CORPORATION
   
Per:
“Thomas E. Mara”
 
Thomas E. Mara, Executive Vice-President
       
INMET FINANCE COMPANY SARL
   
Per:
“Sunny Lowe”
 
Sunny Lowe, Director
       



 


 

 
30

--------------------------------------------------------------------------------

 
